Title: From Thomas Jefferson to Richard Harrison, 8 March 1796
From: Jefferson, Thomas
To: Harrison, Richard


                    
                        Dear Sir
                        Monticello Mar. 8. 1796.
                    
                    I now inclose you the explanations you desired on the subject of my accounts. As your letter of Sep. 28. 95. reduced to 4. heads the matters on which you wished explanations, I have accordingly brought into one view whatever had been said in other papers on those heads, with what was further necessary to be said; so that the papers now inclosed, together with my account of Oct. 12. 92. and the statement of the public account with Mr. Grand signed by me Feb. 21. 92. contain every thing requisite to the understanding this subject, and render it unnecessary to recur to any other papers written before or since.
                    My letter of Nov. 13. went on the mistaken supposition that the private account of Mr. Grand against me, referred to in your’s of Sep. 28. was the antient one, which had been incorporated afterwards into the public one, and it explained properly the nature of that. But I found afterwards that the private account referred to in your letter was a late one, of which I then had no knolege. Consequently what I wrote in that letter is not at all pertinent to this, and therefore may be disregarded  altogether, both the former and latter accounts being fully explained in the inclosed papers.
                    You will find upon the whole that the difficulties in the articles of charge have arisen from two sources only. 1. Mr. Grand’s first attempt to keep separate accounts against the US. and myself, and the subsequent incorporation of the two into one. 2. The mutual loans between the funds of the US. and of Virginia, which confused the first accounts. But the latter accounts set all this to rights; and if you will attend to the latter alone, and reject the former, no error can be committed. I say this under the belief that the public account examined by me Feb. 21. 92. was in the incorporated and corrected form; for I have no copy of that account by me, and therefore am not quite certain of it. I think it would be a security to the public if you would forward me a copy of that account, that I may be enabled to place you on sure ground. Grand’s last form of account with Virginia I have examined minutely, and can affirm that it stands perfectly right, as that state is therein debited with all monies paid for it’s use and with no others; and temporary loans by Mr. Grand’s right hand to his left, replaced immediately after, are kept entirely out of sight.
                    Upon the whole I am in hopes you will now find the several heads of difficulty so fully explained as to leave no further obstacle to the Quietus which I am anxious to obtain, on account of my family, in case any accident should happen to me, if accident that can be called which at my time of life is within the order of nature. The articles of charge in your abstract are perfectly cleared.—The Period of my commission is ascertained by facts not before known to you.—You are so sensible that House-rent was habitually allowed by the former Congress, by whose rules you of course settle their accounts, that you seem to have entertained little difficultly as to that:—and I am in hopes you will be equally sensible that Outfit, tho’ not by that name, was yet allowed by them in another form to every resident Minister preceding me, and consequently that there can be no reason for witholding it from me. I have the honor to be with great esteem Dear Sir Your most obedt humble servt
                    
                        Th: Jefferson
                    
                